                                                                                                            -.. . . . .
              Case 3:20-cr-00126-JLS Document 46 Filed 12/14/20 PageID.176 Page. 1 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                           r'




                                          UNITED STATES DISTRICT COURT
                                                                                                                       C:i i--'   ''i, I.,
                                             SOUTHERN DISTRICT OF CALIFORNIA                                    SQLJT·-:i_-f--1,''
                                                                                                                GV
                                                                                                                              ,   ..•. ,.,.,.
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                     V.                               (For Offenses Committed On or After November I, 1987)
                  NICOLE MARIE WILSON (I)
                                                                         Case Number:         3:20-CR-00126-JLS

                                                                      David L Baker
                                                                      Defendant's Attorney
USM Number                           90499-298
D -
THE DEFENDANT:
ISi pleaded guilty to count(s)            I of the Information

 D     was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                                            Count
18:2243(a) - Sexual Abuse ofa Minor                                                                                                               I




      The defendant is sentenced as provided in pages 2 through                  5           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                  is         dismissed on the motion of the United States.

 IS]   Assessment: $100.00 waived


 ISi JVTA Assessment*:$ 5000.00 waived;The Court finds the defendant indigent
        *Justice for Victims of Trafficking Act of 2015, Pub. L.No.114-22.
 ISl No fine                         D Forfeiture pursuant to order filed                              , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                      December 11 2020
                                                                      Date oflmposition of Sentence
           Case 3:20-cr-00126-JLS Document 46 Filed 12/14/20 PageID.177 Page 2 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                NICOLE MARIE WILSON (1)                                                   Judgment - Page 2 of 7
CASE NUMBER:              3:20-CR-00126-JLS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as of December 14, 2020 at 9:00 am.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                           on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3 :20-CR-OO 126-JLS
              Case 3:20-cr-00126-JLS Document 46 Filed 12/14/20 PageID.178 Page 3 of 7
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             NICOLE MARIE WILSON (1)                                                      Judgment - Page 3 of7
     CASE NUMBER:           3:20-CR-00126-JLS

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
5 years

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. IZIThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. [gjThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. i:gjThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. D The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          3:20-CR-00 126-JLS
              Case 3:20-cr-00126-JLS Document 46 Filed 12/14/20 PageID.179 Page 4 of 7

 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  NICOLE MARIE WILSON(!)                                                                  Judgment- Page 4 of7
 CASE NUMBER:                3 :20-CR-00 126-JLS

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   gerting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

 10. The defendant must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus ortasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                      3 :20-CR-00126-JLS
          Case 3:20-cr-00126-JLS Document 46 Filed 12/14/20 PageID.180 Page 5 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             NICOLE MARIE WILSON (I)                                               Judgment - Page 5 of 7
CASE NUMBER:           3 :20-CR-00 I 26-JLS

                               SPECIAL CONDITIONS OF SUPERVISION

   1. Submit your person, property, house, residence, vehicle, papers, computer, electronic communications or
      data storage devices or media, and effects to search at any time, with or without a warrant, by any law
      enforcement or probation officer with reasonable suspicion concerning a violation of a condition of
      probation/supervised release or unlawful conduct, and otherwise in the lawful discharge of the officer's
      duties. 18 U.S.C. §§3563(b)(23); 3583(d)(3). Failure to submit to a search may be grounds for revocation;
      you must warn any other residents that the premises may be subject to searches pursuant to this condition.

   2. Report all vehicles owned or operated, or which you have an interest, to the probation officer.

   3. Not have any contact, direct or indirect, either telephonically, visually, verbally, or through written
      material, or through any third-party communication, with the victim or victim's family, without prior
      approval of the probation officer.

    4. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
       unless in the presence of the minor's supervising adult who is aware of the offender's deviant sexual
       behavior and nature of offense and conviction, with the exception of the offender's biological children,
       and with the prior approval of the probation officer.

    5. Not accept or commence employment or volunteer activity without prior approval of the probation
       officer, and employment should be subject to continuous review and assessment by the probation
       officer.

    6. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that
       are imposed by the court.

    7. Reside in a residence approved in advance by the probation officer, and any changes in residence shall
       be pre-approved by the probation officer.

    8. Abstain from the use of any and all alcohol, and not be present in (or frequent) places where alcohol is
       the main item of sale.

    9. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
       directed by the probation officer. Allow for reciprocal release of information between the probation
       officer and the treatment provider. May be required to contribute to the costs of services rendered in an
       amount to be determined by the probation officer, based on ability to pay.




                                                                                              3 :20-CR-00 126-JLS
        Case 3:20-cr-00126-JLS Document 46 Filed 12/14/20 PageID.181 Page 6 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            NICOLE MARIE WILSON(!)                                                   Judgment - Page 6 of7
CASE NUMBER:          3:20-CR-00126-JLS

   I 0. Participate in a program of mental health treatment as directed by the probation officer, take all
        medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
        permission. The court authorizes the release of the presentence report and available psychological
        evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
        release of information between the probation officer and the treatment provider. May be required to
        contribute to the costs of services rendered in an amount to be determined by the probation officer, based
        on ability to pay.

   11. Complete a sex offender evaluation, which may include periodic psychological, physiological testing
       and completion of the ABEL assessment, at the discretion of the court or probation officer; and that the
       offender participate and successfully complete an approved state-certified sex offender treatment
       program. The offender will allow reciprocal release of information between the probation officer and the
       treatment provider. The offender may also be required to contribute to the costs of services rendered in
       an amount to be determined by the probation officer, based on ability to pay.

   12. Provide complete disclosure of personal and business financial records to the probation officer as
       requested.

   13. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
       or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
       or corporation.

  14. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
      owned, directly or indirectly, including any interest held or owned under any other name, or entity,
      including a trust, partnership or corporation.

  15. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
      of credit without approval of the probation officer.




                                                                                               3 :20-CR-00 126-JLS
           Case 3:20-cr-00126-JLS Document 46 Filed 12/14/20 PageID.182 Page 7 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              NICOLE MARIE WILSON (I)                                                 Judgment - Page 7 of 7
CASE NUMBER:            3 :20-CR-00 I 26-JLS

                                             RESTITUTION

The defendant shall pay restitution in the amount of     $15,599.00            unto the United States of America.


Pay restitution forthwith in the amount of$15,599.00 to the family ofMV, through the Clerk, U.S. District Court,
during her supervised release at the rate of $260 per month. These payment schedules do not foreclose the United
States from exercising all legal actions, remedies, and process available to it to collect the restitution judgment.


Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's
Office of any change in the defendant's mailing or residence address, no later than thirty (30) days after the change
occurs.


The Court has determined that the defendant does not have the ability to pay interest. It is ordered that
interest is waived.




                                                                                                 3:20-CR-00 126-JLS
